Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Status
This Action is responsive to the claim set filed on 04/02/2021. Claims 1, 19 have been amended. Claims 2, 20 have been cancelled. Claim 22 have been added. Claims 1, 3-19, 22 are presented for examination. Claims 1, 19, 21 are independent claims. 



Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 19, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 emergency service company {an individual ESP} and administrator of the emergency service company assigning roles to users of the emergency system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-11, 13-19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al (CA 2697986 C) in view of Fiedler et al (US 2015/0281927 A1).

Consider claims 1, 19, 21
Serra teaches a system and method for managing access to emergency data for emergency service providers, the system comprising: (a) a management portal (Serra par 0066 user or administrator configure access permission to an individual’s emergency data stored in the emergency information system 100; hence portal to the emergency information system) configured to: (i) establish a plurality of roles that are assignable to a plurality of ESP user accounts of the plurality of ESPs that are communicatively coupled to an emergency management system (Serra par 0023, 0052, 0066 establishing roles, e.g. PSAP operator, first responder, law enforcement, firefighter, paramedics, etc … to assign access permission to a subset of an individual’s emergency data to the role), (ii) define a first set of emergency data fields that is accessible by a first ESP user account assigned a first role created for the ESP (Serra par 0023, 0026, 0035, 0052, 0054 user and administrator establishes access permission to subset of the individual’s emergency data based on role, e.g. PSAP operator can access a 911 caller’s medical conditions);  and (iii) define a second set of emergency data fields that is accessible by a second ESP user account assigned a second role created for the ESP (Serra par 0023, 0026, 0035, 0052, 0054 user and administrator establishes access permission to subset of the individual’s emergency data based on role, e.g. emergency room personnel access to full medical records); and (b) an emergency response application (Serra fig 1 PSAP 108) configured to: (ii) generate an emergency data request associated with the first ESP user account or the second ESP user account, wherein the emergency data request comprises an identifier associated with an emergency alert (Serra par 0060 PSAP operator generates a request for sending to the emergency information system 100, the request includes identifier of caller calling 911); and (iii) transmit the emergency data request to an emergency management system (Serra par 0060 PSAP operator sends the request to the emergency information system 100); and (c) the emergency management system (Serra emergency information system 100) configured to: (i) receive the emergency data request from the emergency response application (Serra par 0060 emergency information system 100 receives a request for emergency data associated with a caller calling 911); (ii) gather, using the identifier, emergency data associated with the emergency alert and corresponding to the first set of emergency data fields for the first ESP user account or the second set of emergency data fields for the second ESP user account in response to the emergency data request (Serra par 0060 emergency information system 100 queries for relevant emergency data; par 0052, 0066 relevant emergency data includes only data permitted for access by the PSAP operator); and (iii) securely transmit the emergency data (Serra par 0060 emergency information system 100 provides the relevant emergency data to the PSAP operator through a secure connection). 
However, Serra does not specifically teach ((i) created for an individual ESP of the plurality of ESPs, wherein the management portal enables an administrator for said individual ESP to assign the plurality of roles to the plurality of ESP user accounts, wherein the ESP is selected from a public safety answering point (PSAP), a fire department, a police department, a federal disaster management agency, a private security agency, or a university; (i) login the first ESP user account assigned the first role or the second ESP user account assigned the second role into the emergency response application. Fiedler discloses (i) created for an individual ESP of (Fiedler par 0063 an emergency service company {an individual ESP}) the plurality of ESPs, wherein the management portal (Fiedler fig 2) enables an administrator for said individual ESP (Fiedler par 0063 system administrator for the emergency service company) to assign the plurality of roles to the plurality of ESP user accounts (Fiedler par 0066 system administrator assigns roles, e.g. dispatcher, emergency service personnel, etc …, to users), wherein the ESP is selected from a public safety answering point (PSAP) (Fiedler par 0027 EMS), a fire department (Fiedler par 0027 fire), a police department (Fiedler par 0027 police), a federal disaster management agency, a private security agency, or a university; (i) login the first ESP user account assigned the first role or the second ESP user account assigned the second role into the emergency response application (Fiedler par 0046 user created by admin can log into CAD system). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Serra with Fiedler by adding the system and method for enabling administrator of an emergency service company to assign roles a plurality of users of the emergency service company and enabling users to access the system by log into the system as taught by Fiedler. The motivation to combine Serra and Fiedler is to enable efficient management of users and resources as discussed by Fiedler. 

Consider claim 3
Serra in view of Fiedler teaches the system of claim 1, wherein the second set of emergency data fields is defined from a plurality of emergency data fields (Serra par 0048 physical description includes height, weight, age, gender, etc …). 

Consider claim 4
(Serra par 0055 medical conditions include major surgery, newly developed allergy, recent disease diagnosis, etc …). 

Consider claim 5
Serra in view of Fiedler teaches the system of claim 1, wherein the first set of emergency data fields is defined using one or more emergency data categories (Serra par 033 categories comprising medical conditions), wherein each emergency data category comprises two or more emergency data fields (Serra par 0055 medical conditions comprising newly developed allergy, recent disease diagnosis). 

Consider claim 6
Serra in view of Fiedler teaches the system of claim 5, wherein the one or more data categories comprises a data source (Serra par 0048, 0049 data sources includes from user input, law enforcement, third party sources), wherein the first set of emergency data fields accessible by the ESP user assigned the first role excludes one or more data sources (Serra par 0055 medical conditions data discloses specific medical condition). 

Consider claim 8
Serra in view of Fiedler teaches the system of claim 1, wherein the emergency response application is further configured to: (a) detect the emergency alert when the emergency alert is received by the ESP (Serra par 0061 PSAP received the 911 call that had been routed to it); and (b) (Serra par 0061 PSAP queries the emergency information system for additional data after receiving the call). 

Consider claim 9
Serra in view of Fiedler teaches the system of claim 1, wherein the emergency response application is further configured to generate the emergency data request in response to input by the ESP user at the emergency response application (Serra par 0069 an interface presented to the PSAP operator to request location request of the 911 caller from the emergency information system). 

Consider claim 10
Serra in view of Fiedler teaches the system of claim 1, wherein the management portal further comprises a graphical user interface shown on a display of the computing system on which the management portal is implemented (Fiedler fig 3-13 graphical user interface), and wherein the management portal is further configured to: (a) display the plurality of emergency data fields or a plurality of emergency data categories on the display (Fiedler par 0069 displays resources required for emergency services); and (b) receive selection of the set of emergency data fields or one or more emergency data categories comprising the set of emergency data fields from the plurality of emergency data fields or the plurality of emergency data categories by an administrator of the ESP through the graphical user interface (Fiedler par 0069 admin assigned the resources required to perform the emergency services. The motivation to combine Serra and Fiedler is to enable efficient management of users and resources as discussed by Fiedler). 

Consider claim 11
Serra in view of Fiedler teaches the system of claim 1, wherein the first set of emergency data fields comprise one or more anchor data fields that cannot be deselected (Serra par 0051 minimal information common to basic subscription and premium subscription is a user’s address; thus the address is mandatory). 

Consider claim 13
Serra in view of Fiedler teaches the system of claim 1, wherein the emergency response application is further configured to detect the emergency alert (Serra par 0059 PSAP receives a 911 routed to it by ESINET), wherein the emergency alert is generated by an electronic device (Serra par 0059 caller calls 911 to trigger the routing) and wherein the identifier associated with the emergency alert is a phone number associated with the electronic device (Serra par 0059 caller phone number is received by the PSAP). 

Consider claim 14
Serra in view of Fiedler teaches the system of claim 13, wherein the emergency alert is an emergency call made to the ESP by the electronic device (Serra par 0059 caller calls 911). 

Consider claim 15
(Serra par 0037, 0059 mobile phone with web enable interface), or Internet of Things (IoT) device. 

Consider claim 16
Serra in view of Fiedler teaches the system of claim 1, wherein the first set of emergency data fields that is accessible to the ESP user assigned the first role comprises location data (Serra par 0021 individual’s data includes address), and wherein the emergency data associated with the emergency alert comprises a location (Serra par 0059 address associated with the phone number). 

Consider claim 17
Serra in view of Fiedler teaches the system of claim 1, wherein the emergency management system is further configured to: (a) obtain a location associated with the emergency alert (Serra par 0034 determine location of 911 caller); (b) access a geofence associated with the ESP (Serra par 0034 determine location of 911 caller); (c) determine if the location falls within the geofence associated with the ESP (Serra par 0034 a PSAP serving an area {geofence}); and (d) securely transmit the emergency data corresponding to the first set of emergency data fields and associated with the emergency alert only if the location is determined to fall within the geofence associated with the ESP (Serra par 0034, 0060 transmit the emergency data to the PSAP serving the area within which the location of the 911 caller is located). 

Consider claim 18
Serra in view of Fiedler teaches the system of claim 1, wherein the emergency management system further comprises a software module configured to ingest data from at least one electronic device associated with the emergency alert (Serra par 0069 emergency information system 100 requests and receives from a mobile phone location information). 

Consider claim 22
Serra in view of Fiedler teaches the system of claim 1, wherein the first role and the second role have differential access to emergency data fields (Fiedler par 067 different users have different access privilege to emergency data), wherein the first ESP user account and the second ESP user account are assigned to a first ESP member and a second ESP member, respectively, under the authority of the administrator for the individual ESP (Fiedler par 0063, 0063 administrator of the emergency service company assigns roles to different users, e.g. dispatcher to first ESP member and emergency service personel to second ESP member. The motivation to combine Serra and Fiedler is to enable efficient management of users and resources as discussed by Fiedler). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Serra et al (CA 2697986 C) in view of Fiedler et al (US 2015/0281927 A1) as applied to claim 5 above further in view of Scythes et al (US 10,002,375 B1).

Consider claim 7

However, Serra in view of Fiedler does not specifically teach the use of tags to indicate the first set of emergency data categories and the emergency management system is further configured to determine the first set of emergency data categories using the one or more tags. Scythes discloses one or more tags indicative of the first set of items (Scythes c.10 l.51-61 associating a tag identifier with an item); and search service is further configured to determine the first set of items using the one or more tags (Scythes c.11 l.12-45 search service performs a search based on the tag identifier). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Serra in view of Fiedler with Scythes by adding the method of associating one or more tag identifiers with one or more items and the method of searching by a search service for the one or more items using the tag identifiers as taught by Scythes where the one or more items is the emergency data categories and the search service is the emergency management system. The motivation to combine Serra in view of Fiedler and Scythes is to allow the user to easily search for information based on intuitive tag identifiers as discussed by Scythes. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Serra et al (CA 2697986 C) in view of Fiedler et al (US 2015/0281927 A1) as applied to claim 1 above further in view of Nekrestyanov et al (US 2017/0012815 A1).

Consider claim 12
(Serra par 0060 emergency information system 100 queries for relevant emergency data; par 0052, 0066 relevant emergency data includes only data permitted for access by the role PSAP operator). 
However, Serra in view of Fiedler does not specifically teach the emergency data request comprises an identifier of the first role. Nekrestyanov discloses the service request comprises an identifier of the first role (Nekrestyanov fig 1A par 0024 requesting device 130 issues a query 132 comprising a role identifier). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Serra in view of Fiedler with Nekrestyanov by adding the method of including the role identifier in the query as taught by Nekrestyanov where the query is the emergency data request. The motivation to combine Serra in view of Fiedler and Nekrestyanov is to enable emergency management system to provide the authorized emergency data as discussed by Serra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647